A. J. WALKER, C. J.
The first point made in this case is, that, as the sentence is copied into the transcript before the indictment, it must be inferred, that the sentence of the court preceded the finding of the indictment; and that, therefore, the accused was tried and sentenced without an-indictment. We cannot sustain this point.
[2-3.] It is objected, that a general verdict of guilty is-not sufficient, where distinct offenses, as- those of larceny from a dwelling-house and larceny from-a shop, are alleged' in different counts. After an elaborate and careful review, of the authorities, we feel safe in announcing the conclusion, that “ two offenses committed by the same person,may be included in the same indictment, where they are of the same general nature, and belong to the same family of crimes, and where the mode of trial and nature of punishment are also the sameand also, that a general verdict of guilty, where such offenses are joined, is no ground for an arrest of judgment, or of error, where the sentence pronounced does not impose a greater punishment than-that-*154prescribed for one offense. Our conclusion is fully sustained by the authorities cited below. — Johnson v. State, 29 Ala. 62; 1 Arch. Crim. Pl. 95, and notes; Whar. Am. Cr. Law, 422 ; U. S. v. Peterson, 1 W. & M. 305 ; State v. Haney, 2N. C. Rep. 390; 1 Arch. Cr. Law, 175-6 ; Booth v. Commonwealth, 5 Met. 535; Carlton v. Com., ib. 532 ; Kane v. People, 8 Wend. 203; State v. Hooker, 17 Ver. 658; State v. Coleman, 5 Por. 32; State v. Mose, 35 Ala. 421.
Judgment affirmed.